DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
All previous objections and rejections directed to the Applicant’s disclosure and claims not discussed in this Office Action have been withdrawn by the Examiner.


Response to Amendments and Arguments
The applicant’s arguments and remarks have been carefully considered, but they are not persuasive. The applicant states that Tran is describing the form of “semantics” that processes the logical structure of sentences to identify the most relevant elements in text and understand the topic discussed for use in disambiguation and to refine accuracy, while in the current application, the text of the call notes against which triples are parsed has already been produced with a grammar – the words the speech engine recognizes. The applicant asserts that the claims as currently amended make this distinction explicit. The examiner, though, contends that he addition of “in dependence upon a call notes taxonomy and ontology” fails to distinguish the claim from the prior art. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20170293610, hereinafter referred to as Tran, in view of US 20180150459, hereinafter referred to as Farid et al.

Regarding claim 1 (currently amended), Tran discloses method of customer relationship management ("CRM") implemented in a computer system (“The virtual assistant also has a rules engine enabling a user to create rules for handling incoming calls and instant messages, rerouting calls based on their caller identification,” Tran, para [0004].), the method comprising: 

recognizing, by a natural language processing speech recognition ("NLP-SR") engine in dependence upon a grammar into digitized speech, speech from a call notes of a tele-agent of a call center (“At 206A, the method 200 may include recognizing the user voice from the user request spoken in the first language. The computing devices may be configured to generate one or more text interpretations of the auditory signal such as to translate the user speech request into text,” Tran, para [0055].); 

parsing the converted text a in dependence upon a call notes taxonomy and ontology (“In an embodiment, the computing device may be configured to determine the semantics of the user voice request such as by using the semantic database. In an embodiment, if the user provides a statement "I have a meeting at 1:00 am" as the user voice request, then the computing device in communication with the semantic database may determine the semantics form the triple store such as for example, the text string "I" is the subject, the text string "have a" is the predicate, and the text string "meeting at 1:00 am" is the object,” Tran, para [0063]. Also, “In an embodiment, the integration of speech-to-text and natural language understanding technology that is constrained by the set of explicit models of domains, tasks, services, and dialogs may allow parsing the user voice data such as to generate better interpretations in accordance with the request spoken in the first language,” Tran, para [0064]. The parsed triple of the description logic necessarily depends on the call notes taxonomy and ontology. For example, p. 9, lines 18-22, of the applicant’s specification states that the elements of a 




the description logic is a member of a family of formal knowledge representation languages in which a query of the logic is decidable (“At 108, the computing device may search a semantic database on the Internet for the at least one matching domain, task, and parameter. One embodiment works with the Web Ontology Language (OWL), a W3C Recommendation and a Semantic Web building block. OWL supports the kind of machine interpretability described above. The language is built on formalisms that admit to Description Logic (DL) forms and therefore allows reasoning and inference. Reasoning is the act of making implicit knowledge explicit,” Tran, para [0044].).

Farid et al. is cited to disclose determining whether the parsed triple is recorded in a semantic CRM triple store of the computer system (Farid et al., fig. 4(402) see also
Farid et al., para [0053]. Fig. 4 shows that stored triples may be used for multi-word tokenization.); and

if the parsed triple is not recorded in the semantic CRM triple store, recording the parsed triple as a call note in the semantic CRM triple store (“Each sentence may then produce generic triples in the format subject-predicate-object based on the structure of the sentence. The extracted sentences and triples ("facts") may then be stored in a database 310 for later analysis. The database may retain a record of the provenance or source (e.g., a source document or a location within a source document) of each sentence and triple for later analysis,” Farid et al., para [0053].). Farid et al. benefits Tran by finding documents based on semantic similarity between the documents (Farid et al., para [0006]), thereby expanding the semantic resources available to Tran for mapping queries. Therefore, it would be obvious for one skilled in the art to combine the teachings of Tran with those of Farid et al. to improve the answer generator of Tran.

As to claim 11, computer system claim 11 and method claim 1 are related as computer system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 11 is similarly rejected under the same rational as applied above with respect to method claim. Also, Tran, para [0041] teaches processor and memory.

2. (Cancelled)  


Regarding claim 3 (original), Tran, as modified by Farid et al. and Mizell, discloses the method of claim 1 wherein the semantic CRM triple store is a set of triples of the description logic comprising all knowledge regarding the customer that is available to the tele-agent through the computer system ("In an embodiment, the triple store database may be configured to link the semantics of the user request (such as the triple tuples) with the recommendations identified from the third party sources such as to generate response for the user request,” Tran, para [0096]. The third party sources provide the necessary customer information to the tele-agent.).

As to claim 13 (original), computer system claim 13 and method claim 3 are related as computer system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 13 is similarly rejected under the same rational as applied above with respect to method claim. Also, Tran, para [0041] teaches processor and memory.

4-5. (Cancelled) 2Response to Office Action of May 4, 2020  

Regarding claim 9 (original), Tran, as modified by Farid et al. and Mizell, discloses the method of claim 1 wherein determining whether the parsed triple is 15recorded in a semantic CRM triple store comprises asserting against the semantic CRM triple store a query comprising the parsed triple (Tran, para [0063]).  

As to claim 19, computer system claim 19 and method claim 9 are related as computer system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 19 is similarly rejected under the same rational as applied above with respect to method claim. Also, Tran, para [0041] teaches processor and memory.


claim 10 (original), Tran, as modified by Farid et al. and Mizell, discloses the method of claim 1 further comprising:  

20executing by a query engine of the computer system against the semantic CRM triple store a semantic query for a definition of a word recorded in the semantic CRM triple store (Tran, para [0063]); and 

displaying results of the semantic query (“At 708A, the method 700 may allow the computing device to present available options to the user for confirmation. In an embodiment, the computing device, in communication with the one or more servers, may be configured to receive the available options from the third parties, in accordance with the request for the user,” Tran, para [0100].).  

As to claim 20, computer system claim 20 and method claim 10 are related as computer system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 20 is similarly rejected under the same rational as applied above with respect to method claim. Also, Tran, para [0041] teaches processor and memory.

Claims 6-7 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over US 20170293610, hereinafter referred to as Tran, in view of US 20180150459, hereinafter referred to as Farid et al., further in view of and further in view of US 20140081934, hereinafter referred to as Mizell, and further in view of US 20150261743, herein after referred to as Sengupta et al.

claim 6 (original), Tran, as modified by Farid et al. and Mizell, discloses the method of claim 1, but not further comprising receiving in a natural language processing engine a word of call notes from a text box widget of a CRM 5dashboard implemented in a graphical user interface. Sengupta et al. is cited to disclose receiving in a natural language processing engine a word of call notes from a text box widget of a CRM 5dashboard implemented in a graphical user interface (“As shown in FIG. 7A, and by reference number 702, client device 210 may provide a user interface for a semantic network generator to generate a semantic network that describes SVO unit information and semantic connection information,” Sengupta et al., para [0111]. See also Sengupta et al., fig. 7A. Sengupta et al., fig. 7A(704) is a text box widget of the dashboard.). Sengupta et al. benefits Tran by providing the user with an interface for viewing semantic connection information, thereby enhancing the user’s understanding of the semantic analysis of Tran. Therefore, it would be obvious for one skilled in the art to combine the teachings of Tran with those of Sengupta et al. to improve the answer generator of Tran. 

As to claim 16 (original), computer system claim 16 and method claim 6 are related as computer system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 16 is similarly rejected under the same rational as applied above with respect to method claim. Also, Tran, para [0041] teaches processor and memory.


Regarding claim 7 (original), Tran, as modified by Farid et al. and Mizell, discloses the method of claim 1, but not wherein parsing further comprises parsing a word designated As shown in FIG. 7A, and by reference number 702, client device 210 may provide a user interface for a semantic network generator to generate a semantic network that describes SVO unit information and semantic connection information,” Sengupta et al., para [0111]. See also Sengupta et al., fig. 7A.). Sengupta et al. benefits Tran by providing the user with an interface for viewing semantic connection information, thereby enhancing the user’s understanding of the semantic analysis of Tran. Therefore, it would be obvious for one skilled in the art to combine the teachings of Tran with those of Sengupta et al. to improve the answer generator of Tran. 

As to claim 17 (original), computer system claim 17 and method claim 7 are related as computer system and method of using same, with each claimed elements function corresponding to the claimed method step. Accordingly, claim 17 is similarly rejected under the same rational as applied above with respect to method claim. Also, Tran, para [0041] teaches processor and memory.


8. (Cancelled)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure and is listed in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.